COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-382-CV
   
  
RUTH JACKSON                                                                    APPELLANT
  
V.
   
THE 
STATE OF TEXAS AND                                                    APPELLEES
THE 
SUPREME COURT OF TEXAS
 
  
----------
FROM 
COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
January 20, 2005, we notified appellant that her brief had not been filed as 
required by rule 38.6(a).  Tex. R. 
App. P. 38.6(a).  We stated we would dismiss the appeal for want of 
prosecution unless appellant or any party desiring to continue this appeal filed 
with the court within ten days a response showing grounds for continuing the 
appeal.  We have not received any response.
        Because 
appellant’s brief has not been filed, we dismiss the appeal for want of 
prosecution.  See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
    
    
                                                                  PER 
CURIAM
  
  
  
PANEL 
D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: 
February 24, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.